Case 1:20-cv-05744-JGK Document5 Filed 08/07/20 Page 1of1

 

Attarney or Party without Attorney: For Court Use Only
Philip L. Fraietta, Esq.
BURSOR & FISHER, P.A.
888 Seventh Ave
New York, NY 10019

Telephone No; 646.837.7150

Attorney For’ Plaintiff Ref, No. or File No.:

 

 

 

insert name of Court, and judicial District and Branch Court:
USDC-Southern District of New York

Plaintiff JEFFREY BROWN, individually and on behalf of all others similarly situated
Defendant: DRIVESMART AUTO CARE INC.

PROOF OF SERVICE Hearing Date: Time: Dept/Div: Case Number:
1:20-cv-05744-/GK

 

 

 

 

 

 

 

 

 

1, At the time of service | was at least 18 years of age and not a party to this action.
2. served copies of the Summons in a Civil Action; Class Action Complaint; Civil Cover Sheet

3, a. Partyserved:  Drivesmart Auto Care Ine.
b. Personserved: "john Doe", Employee , Caucasian, Male , Age: 30, Hair: Black, Height: 59" , Weight: 200 , authorized to
accept served under F.R.C.P. Rule 4.

4, Address where the party was served: 310 Main St, Toms River, Nj 08753

5. fserved the party:
a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
process for the party (1) on: Wed, Aug 05 2020 (2} at: 12:20 PM

6. Person Who Served Papers:
a. Steve Weisman d. The Fee for Service was:
b. FIRST LEGAL
3600 Lime St, Ste. 626
RIVERSIDE, CA 92501
¢.(951) 779-1110

7. | declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

iy |
08/07/2020 x Uy . Wazay\ 4

{Date} (Signature)

 

PROOF OF 4719726
SERVICE (332103)

PIRSTLEGAL

 
